United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2549
                                   ___________

Ricky E. Mellon,                        *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Michael J. Astrue,                      *
Social Security Commissioner,           * [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: December 2, 2011
                                Filed: December 7, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Ricky E. Mellon appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Upon careful de
novo review, see Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011), we find no
basis for overturning the administrative law judge’s (ALJ’s) determination that
Mellon was not disabled. Specifically, we reject Mellon’s arguments (1) that the ALJ


      1
      The Honorable James R. Marschewski, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
failed to develop the record, see Halverson v. Astrue, 600 F.3d 922, 933 (8th Cir.
2010) (ALJ must order medical examinations and tests only if records presented do
not provide sufficient evidence to determine whether claimant is disabled); (2) that
the ALJ’s credibility findings were not supported by substantial evidence; (3) that the
opinion of consulting neuropsychologist Vann Smith was entitled to great weight, see
Charles v. Barnhart, 375 F.3d 777, 783 (8th Cir. 2004) (generally when consulting
physician examines claimant only once, his opinion is not substantial evidence); and
(4) that the ALJ’s residual functional capacity (RFC) findings were not supported by
substantial evidence, see Jones v. Astrue, 619 F.3d 963, 971 (8th Cir. 2010) (ALJ is
responsible for determining RFC based on all relevant evidence). We decline to
consider the arguments that Mellon raises for the first time on appeal. See Flynn v.
Chater, 107 F.3d 617, 620 (8th Cir. 1997) (new arguments need not be entertained
unless manifest injustice would result).

      The district court is affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-